Citation Nr: 0325729	
Decision Date: 09/30/03    Archive Date: 10/03/03

DOCKET NO.  02-11 983	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for residuals of a left 
shoulder injury.

2.  Entitlement to service connection for a psychiatric 
disability, to include an undiagnosed illness characterized 
by depression, insomnia, and memory loss.

3.  Entitlement to service connection for an undiagnosed 
illness characterized by fatigue, numbness of the hands, 
abdominal pain, elbow and knee pain, shortness of breath, 
headaches, blurry vision, and dizziness.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. L. Wright, Counsel


INTRODUCTION

The veteran had active military service from September 1987 
to March 1992.

This appeal arises from an October 2001 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Los Angeles, California.  The RO denied entitlement to 
service connection for a left shoulder disability, elbow and 
knee pain, numbness of the hands, blurry vision, chronic 
fatigue, shortness of breath, abdominal pain, headaches, 
dizziness, and a psychiatric disability to include 
depression, insomnia, and memory loss.  This decision also 
considered the provisions of 38 U.S.C.A. §§ 1117, 1118 and 
38 C.F.R. § 3.317 in determining whether presumptive service 
connection was warranted for these conditions.  The veteran 
appealed this decision.  Based on the following analysis and 
decision, the Board of Veterans' Appeals (Board) has 
recharacterized the issues on appeal for purposes of clarity.

In a substantive appeal (VA Form 9) received in July 2002, 
the veteran requested a hearing before a Veterans Law Judge 
(VLJ) of the Board sitting at the RO.  However, the veteran 
withdrew this request in August 2002.

The claims of entitlement to service connection for a 
psychiatric disability, to include an undiagnosed illness 
characterized by depression, insomnia and memory loss; and an 
undiagnosed illness characterized by elbow and knee pain, 
shortness of breath, headaches, blurry vision, and dizziness 
are addressed in the remand portion of this decision.


FINDINGS OF FACT

1.  Sufficient evidence for an equitable determination on the 
issues of entitlement to service connection for fatigue, 
numbness of the hands, and abdominal pain has been obtained.

2.  There is no objective evidence of a disability or 
abnormality associated with the veteran's hands or abdomen.

3.  While there is medical evidence that the veteran suffers 
from an undiagnosed illness characterized by fatigue, the 
symptoms of this disorder have not become manifest to a 
degree of 10 percent disabling.


CONCLUSION OF LAW

Chronic fatigue, numbness in the hands, and abdominal pain, 
to include an undiagnosed illness characterized by these 
symptoms, were not incurred or aggravated during the 
veteran's military service.  38 U.S.C.A. §§ 1110, 1131, 1117, 
1118, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.317 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matter: Duty to Notify and Assist

Initially, the Board is satisfied that all relevant facts 
regarding the issues decided below, to include whether such 
disabilities are the result of an undiagnosed illness, have 
been properly developed and no further assistance to the 
veteran is required in order to comply with the duty to 
notify or assist.  See 38 U.S.C.A. §§ 5103, 5103A, 5107(a) 
(West 1991 & 2002).  As discussed below, the development 
conducted by VA in this case fully meets the requirements of 
the old provisions of 38 U.S.C.A. § 5107(a) (West 1991) and 
the new provisions of 38 U.S.C.A. §§ 5103, 5103A (West 2002).  
See Kuzma v. Principi, No. 03-7032 (Fed. Cir. Aug. 25, 2003).  
The recent publication of new regulations implementing the 
Veterans Claims Assistance Act of 2000 (VCAA) does not 
require further development because, "the provisions of (the 
new regulations) merely implement the VCAA and do not provide 
any rights other than those provided by the VCAA."  66 
Fed.Reg. 45620, 45629 (Aug. 29, 2001); see also 38 C.F.R. 
§ 3.159.  

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application. 

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); See Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  

In letters issued in March 2000, August 2001, May 2002, June 
2002, and July 2002, VA informed the veteran of the actions 
he must take and the type of evidence required in order to 
establish his current claims.  Specifically, letters of March 
2000 and August 2001 informed him of the need for lay/medical 
evidence that would link his current disabilities to his 
military service and the letter of August 2001 informed him 
of the need for lay/medical evidence of continuing treatment 
for chronic undiagnosed illnesses since his military service.  

These letters also notified the veteran of the type of 
actions that were required of him, to include his 
identification of pertinent evidence and his own attempt to 
obtain and forward this evidence to VA.  The letters of March 
2000 and August 2001 informed him of the development that 
would be completed by VA in substantiating his claim, to 
include obtaining pertinent medical records and a VA 
examination, if appropriate.  In the Statement of the Case 
(SOC) of June 2002, VA specifically notified him of the 
evidence that it had considered.  

The SOC also notified the veteran of the pertinent laws and 
regulations and the reasons and bases for VA's decision.  
Specifically, the SOC notified the veteran of the law and 
regulations governing the grant of entitlement to service 
connection for a disease or injury and service connection for 
an undiagnosed illness.  

He was also notified of both the old and new laws and 
regulations governing VA's duty to notify and assist in the 
letter of March 2000 and in the SOC of June 2002, and given 
an opportunity to comment on them.  Based on the above 
analysis, the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)(1) have been met.  

Third, VA has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  38 U.S.C.A. 
§§ 5107(a), 5103A; 38 C.F.R. § 3.159(c).  Records pertinent 
to the current claim in the possession of the Federal 
government have been obtained, to include military and VA 
medical records.  38 U.S.C.A. § 5103A(c); 38 C.F.R. 
§ 3.159(c)(2), (3).  The veteran has not alleged that he is 
currently in receipt of Workers' Compensation or Social 
Security Administration disability benefits, and there is no 
indication that other Federal department or agency records 
exist that should be requested.  See 38 U.S.C.A. § 5106.  

In addition, the veteran was afforded a VA compensation 
examination in April 2000.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  With respect to the claims decided below, the 
VA examiner reported an accurate medical history, provided 
examination findings regarding the veteran's complaints, and 
provided the appropriate diagnoses/etiological opinions.  
This examiner specifically indicated that the veteran's 
claims file had been reviewed in preparation of the 
examination report.  Therefore, this examination is fully 
adequate for providing evidence regarding the existence and 
etiology of the disabilities discussed below.  

The veteran has identified private medical treatment by a Dr. 
H; however, the release of information form (VA Form 21-4142) 
he submitted was incomplete.  The RO notified the veteran of 
this circumstance and requested that he complete and resubmit 
this form.  This letter was sent to the same address reported 
on the veteran's substantive appeal of July 2002.  
Unfortunately, the veteran failed to respond to this request.  
Based on the veteran's lack of cooperation with the 
development of this private evidence, the Board finds that 
further attempts to obtain this evidence would be futile.  It 
is also determined that the letter of July 2002 fully meets 
VA's duty to notify the veteran of an inability to obtain 
identified private records.  See 38 U.S.C.A. § 5103A(b)(2), 
(3); 38 C.F.R. § 3.159(e).  


A review of the claims file indicates that the veteran 
requested a hearing before a traveling VLJ sitting at the RO 
on a VA Form 9 submitted in July 2002.  However, the veteran 
formally withdrew this request in August 2002.  By letter of 
September 2002, VA informed the veteran that his case was 
being forwarded to the Board and, in effect, that it would 
not undertake any further development in his claim.  Based on 
the above analysis, the Board finds that VA has obtained all 
available evidence relevant to the veteran's current claim.

The Board notes that changes to regulations at 38 C.F.R. 
§ 3.317 were made during the pendency of this appeal.  See 66 
Fed. Reg. 56,614, 56,615 (Nov. 9, 2001) (to be codified at 38 
C.F.R. § 3.317(a)(1)(i)).  The veteran was not informed of 
this change.  However, this change merely extended from 
December 2001 to December 2006 the date by which signs and 
symptoms of an undiagnosed illness must become manifest in 
order to apply the presumptions under 38 C.F.R. § 3.317.  The 
Board finds that this change has no substantive effect on his 
current claim, as there is evidence in the record of signs 
and symptoms of fatigue prior to December 2001, therefore 
adjudication of this claim at this time would not prejudice 
the veteran.  

In addition, VA treatment records dated from October 1999 to 
April 2000 were associated with the claims file in July 2002.  
These records were received by the RO after it had issued the 
SOC in June 2002.  However, a review of these records 
indicates that they are duplicates of records previously 
reviewed by the RO.  Thus, no remand is required for initial 
RO review of this evidence or for the issuance of a 
supplemental statement of the case.  See 38 C.F.R. 
§ 19.31(b)(1).  

Finally, the Board contacted the veteran by letter of June 
2003 and informed him that he had not sufficiently identified 
an accredited representative on a VA Form 21-22 submitted in 
March 2002.  He responded with a new VA Form 21-22 received 
in July 2003 that appointed his current representative.  This 
representative was given an opportunity to review the claims 
file and submitted written contentions to the Board in August 
2003.  

To the extent that VA in any way has failed to fulfill any 
duty to notify and assist the appellant, the Board finds that 
error to be harmless.  Of course, an error is not harmless 
when it "reasonably affected the outcome of the case." ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed.Cir. 1998).  In 
this case, however, as there is no evidence that any failure 
on the part of VA to further comply with the VCAA reasonably 
affects the outcome of the issue decided below, the Board 
finds that any such failure is harmless.  In this regard, 
while perfection is an aspiration, the failure to achieve it 
in the administrative process, as elsewhere in life, does 
not, absent injury, require a repeat performance.  Miles v. 
M/V Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).  

Based on the above analysis, no reasonable possibility exists 
that further notice or assistance would aid in the 
substantiation of the appellant's claim.  See 38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(d).  In addition, as the appellant 
has been provided the opportunity to present evidence and 
arguments on his behalf and availed himself of those 
opportunities, appellate review is appropriate at this time.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).


Factual Background

A review of the service medical records indicates that at the 
time of the veteran's entrance examination in May 1987 his 
only noted defects were moderate pes planus that was 
asymptomatic and a scar on his right lower leg that was hypo-
pigmented.  On a Dental Questionnaire of December 1987, the 
veteran denied any prior history of dizziness, nervousness, 
asthma, arthritis, or painful joints.

An outpatient record of November 1988 noted complaints of 
nausea and stomach pain.  On examination, the abdomen had 
mild diffuse tenderness.  The assessment was questionable 
muscle cramps.

An outpatient record of April 1989 noted complaints of 
headaches, nausea, congestion, and a sore throat for the past 
24 hours.  On examination, the tympanic membranes were 
bulging with fluid.  The assessment was serous otitis media.  

A follow-up visit the next day resulted in an assessment of 
upper respiratory infection and sinus congestion.  An 
emergency room record of September 1989 reported that the 
veteran had been involved in a motor vehicle accident.  He 
complained of neck and back pain.  X-rays of the cervical and 
thoracic spine were negative.  The assessment was cervical 
and back strain.  

On a follow-up evaluation a few days later, the assessment of 
strain of the neck and back with spasms was noted.  On a 
Dental Health Questionnaire of September 1989, the veteran 
again denied a history of dizziness, nervousness, asthma, 
arthritis, and painful joints.

An outpatient record of June 1990 noted the veteran's 
complaints of headaches, sore throat, nausea, and congestion.  
The assessment was possible flu.  In October 1990, he 
complained of a loose stool and headaches.  The assessment 
was bacterial diarrhea.

An entry in the veteran's military health record dated in 
June 1991 reported that he had been exposed to a large amount 
of smoke in the Burgan Oil Fields during the Gulf War.  This 
smoke was known to be high in sulfur content.  An outpatient 
notation in June 1991 reported that the veteran had been 
stuck in the left thumb with a dirty needle during his work.  

A Dental Health Questionnaire of August 1991 again noted the 
veteran denied a history of dizziness, nervousness, asthma, 
arthritis, and painful joints.  An emergency room record of 
December 1991 noted the veteran's complaints of left shoulder 
pain after his left arm had been twisted behind his back.  On 
examination, left shoulder abduction was limited to less than 
45 degrees and there was minimal palpable anterior 
dislocation.  His pulses and sensory examination were intact.  
A left shoulder X-ray reported no evidence of fracture, 
dislocation, or other abnormalities; except for concave 
erosion of the undersurface of the acromion that was 
consistent with chronic rotator cuff laxity.  The assessment 
was left shoulder dislocation.  

A physical therapy consultation of January 1992 reported 
examination findings to include full range of motion in the 
left shoulder with strength within normal limits.  However, 
flexion, horizontal adduction, and stretching resulted in 
pain in the anterior deltoid.  The assessment was anterior 
deltoid strain.

At the time of his separation examination in February 1992, 
the veteran prepared a Report of Medical History on which he 
denied any prior history of swollen or painful joints, 
frequent or severe headaches, dizziness or fainting, eye 
trouble, shortness of breath, stomach or intestinal trouble, 
painful shoulder or elbow, frequent trouble sleeping, 
depression, loss of memory, and nervous trouble.  

On the examination report, the veteran's head, eyes, abdomen, 
upper and lower extremities, musculoskeletal system, 
neurological system, and psychiatric evaluation were all 
indicated to be normal.  However, in the summary of defects 
and diagnoses, the examiner noted that the veteran had a 
resolving shoulder dislocation and was currently on physical 
therapy.  

VA outpatient records note treatment for the veteran's 
claimed symptomatology beginning in mid-1996.  He was 
afforded a VA physical examination in July 1996.  He 
complained of a five-year history of fatigue and paresthesia 
(tingling) associated with the hands.  On examination, he was 
noted to be well developed, well nourished, and in no acute 
distress.  The back had no deformities, tenderness, or muscle 
spasm.  

The abdomen was flat and soft with no tenderness, rigidity, 
masses, scars, or hernias.  The bowel sounds were present and 
normal.  Examination of the extremities revealed no clubbing, 
cyanosis, edema, or other deformities.  There was no motor 
weakness, paralysis, tremor, atrophy, or disturbances of gait 
or stance.  Sensory examination found no presence of numbness 
or tingling.  Position and vibratory sense was intact, as was 
sensation to pinprick.  Reflexes in the knee were normal.  A 
chest X-ray was reported to be normal.  The impressions 
included fatigue.  

A VA rheumatology consultation given in September 1996, 
regarding the veteran's complaints of elbow and knee pain, 
found no objective evidence of a rheumatic problem.  A 
neurological consultation of August 1997 found the 
extremities normal and neurologically intact.  

In April 2000, the veteran was given a VA compensation 
examination.  He claimed that his claimed symptomatology had 
begun in 1991, and had progressively worsened since that 
time.  On examination, he appeared to be well nourished, well 
developed and in satisfactory general health.  He did not 
appear to have any joint or extremity limitations or pain 
during examination.  The abdomen was soft and non-tender with 
no masses or organomagely.  There were positive bowel sounds.  

The left shoulder had no tenderness, erythema, restrictions, 
or weakness.  A neurological evaluation found no motor 
deficits.  Pinprick and light touch sensation were intact.  
Deep tendon reflexes were within normal limits and equal.  
All laboratory testing was reported to be normal.  X-rays of 
the chest and left shoulder were reported to be normal.  The 
diagnoses included arthralgia of the left shoulder, and 
fatigue of an unknown etiology.  Another VA chest X-ray of 
March 1999 found no active disease or significant 
abnormality.  


Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  If a 
condition noted during service is not shown to be chronic, 
then generally a showing of continuity of symptoms after 
service is required for service connection.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  
However, "[a] determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service."  Watson v. Brown, 
4 Vet. App. 309, 314 (1993).

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303 are applicable where evidence, regardless of its date, 
shows that a veteran had a chronic condition in service, or 
during an applicable presumptive period, and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which under case law of the United 
States Court of Appeals for Veterans Claims (CAVC), lay 
observation is competent.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  Arthritis shall be granted service 
connection although it was not otherwise established as 
incurred in service if manifested to a degree of 10 percent 
or more within one year of separation from the military.  
38 C.F.R. § 3.307(a)(3), 3.309(a).  

Service connection for a chronic, undiagnosed illness may be 
granted to a veteran who served in Southwest Asia during the 
Gulf War who exhibits objective indications of chronic 
disability which result from an illness or combination of 
illnesses manifested by one or more signs or symptoms to 
include fatigue, neurologic signs and symptoms, and 
gastrointestinal signs and symptoms.  

This chronic disability must have become manifest either 
during active service in the Southwest Asia Theater of 
Operations during the Gulf War, or to a degree of 10 percent 
or more not later than December 2006, and by history, 
physical examination, and laboratory tests it cannot be 
attributed to any known clinical diagnosis.  

Such a chronic, undiagnosed illness will then be service 
connected unless there is affirmative evidence that an 
undiagnosed illness was not incurred during active service in 
the Southwest Asia Theater of Operations during the Gulf War; 
or there is affirmative evidence that an undiagnosed illness 
was caused by a supervening condition or event that occurred 
between the veteran's most recent departure from service in 
the Southwest Asia Theater of Operations during the Gulf War 
and the onset of the illness; or there is affirmative 
evidence that the illness is the result of the veteran's own 
willful misconduct or the abuse of alcohol or drugs.  
38 U.S.C.A. §§ 1117, 1118; 38 C.F.R. § 3.317.


Analysis

Left Shoulder Disability

The evidence is clear that the veteran sustained a left 
shoulder injury during his active military service in 
December 1991.  There is in-service radiological evidence of 
abnormalities associated with this joint.  While his 
separation examination of February 1992 noted that his upper 
extremities were normal, this same examiner and the physical 
therapist of January 1992 indicated that the residuals of the 
right shoulder dislocation had yet to be resolved.  The 
veteran has presented competent lay evidence of chronic 
residuals (that is, pain) associated with this joint since 
the December 1991 injury.

The Board acknowledges that there is post-service medical 
evidence that has not corroborated that a current left 
shoulder disability exists.  Specifically, VA X-rays since 
the veteran's separation have found no abnormalities in the 
joint and there are few objective findings on the VA 
examinations of July 1996 and April 2000.  However, the April 
2000 examiner, after a complete review of the veteran's 
medical history, diagnosed arthralgia with the left shoulder.  
It appears that this examiner found the veteran's claims of 
chronic left shoulder pain to be credible.  

In addition, the in-service radiological report of December 
1991 appears to be more probative than the VA reports as it 
provided far more detail in its findings.  The Board finds 
the medical evidence in equipoise on whether a left shoulder 
disability exists.  This fact, in combination with the 
veteran's reported chronic symptomatology since December 
1991, is sufficient to award service connection for a left 
shoulder disability.  See 38 U.S.C.A. § 5107(b).  Based on 
the above analysis, the Board finds that service connection 
for residuals of a left shoulder dislocation, to include 
chronic rotator cuff laxity and anterior deltoid strain, is 
supportable by the evidentiary record and warranted.  

As the Board has awarded service connection for a diagnosed 
disability of the left shoulder, the veteran's claim for 
entitlement to service connection for an undiagnosed illness 
characterized by left shoulder pain is rendered moot.


Disabilities Associated with the Fatigue, 
Numbness of the Hands, and Abdominal Pain

A review of the service medical records fails to show any 
chronic illnesses characterized by fatigue, numbness of the 
hands, or abdominal pain.  While the veteran made complaints 
of abdominal problems, these complaints were always 
attributed to a known cause.  His abdominal symptoms were 
associated with an upper respiratory infection in April 1989, 
with the flu in June 1990, and with bacterial diarrhea in 
October 1990.  There is no in-service record of any 
complaints for the other symptomatology to include chronic 
fatigue and numbness of the hands.  

In addition, the veteran appears to have denied that any of 
the claimed chronic symptoms existed on the report of medical 
history prepared at the time of his separation examination in 
February 1992.  While the veteran has claimed that these 
symptoms existed as early as 1991, the first report of such 
symptoms does not appear in the medical evidence until 1996.  
Physical examinations in February 1992, July 1996, and April 
2000 failed to find any objective clinical evidence of a 
disability or abnormality associated with the affected 
anatomical parts.  There is no medical evidence that a 
current disability exists affecting the veteran's hands and 
abdomen, nor is there any diagnosis of chronic fatigue 
syndrome.  Thus, the medical evidence does not reveal an 
injury or disease for which service connection is authorized 
under the provisions of 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.

However, the veteran has alleged that his chronic symptoms 
began during his Gulf War service and have progressively 
worsened since that time.  Under the provisions of 
38 U.S.C.A. §§ 1117, 1118 and 38 C.F.R. § 3.317 such 
symptomatology warrants service connection in a Gulf War 
veteran if it cannot be associated with a known diagnosis and 
is manifested to a degree of 10 percent disabling.  
Examinations in February 1992, July 1996, and April 2000 have 
failed to find any objective evidence of abnormalities 
associated with the veteran's hands or abdomen.  Neither have 
these examiners provided any diagnosis of a neurological, 
orthopedic, or gastrointestinal disability associated with an 
undiagnosed illness.  

Other than the veteran's own statements, there is no other 
lay evidence that has corroborated his complaints of chronic 
numbness in the hands or abdominal pain.  Without a medical 
finding that the veteran's numbness of the hands and 
abdominal pain are associated with an undiagnosed illness, or 
even that any type of abnormality exists with the hand and 
abdomen, the Board finds that the evidence does not support a 
grant of service connection for numbness of the hands or for 
abdominal pain under 38 U.S.C.A. §§ 1117, 1118 and 38 C.F.R. 
§ 3.317.   

Examiners in July 1996 and April 2000 both indicated that the 
veteran suffered with chronic fatigue and appear to indicate 
that this symptom was of an unknown etiology.  On his VA 
compensation examination of April 2000, the veteran indicated 
that his episodes of fatigue would last no more than 24 hours 
at a time.  He reported that he was able to work regular 
eight-hour shifts with his job.  The veteran has never 
claimed that his episodes of fatigue would incapacitate him 
or require bed rest.  There is no lay or medical evidence 
that continuous medication is required to combat his episodes 
of fatigue.

The most analogous rating criteria under VA's Schedule for 
Rating Disabilities, 38 C.F.R. § 4.88b, for this type of 
symptomatology is Diagnostic Code 6354 for chronic fatigue 
syndrome.  Under Code 6354, a ten percent evaluation requires 
symptoms that wax and wane but result in periods of 
incapacitation of at least one but less than two weeks total 
duration per year, or symptoms controlled by continuous 
medication.  The Note at Code 6354 indicates that for 
purposes of evaluating chronic fatigue, the condition will be 
considered incapacitating only while it requires bed rest and 
treatment by a physician. 

The fatigue symptomatology described by the veteran does not 
meet the requirements for a 10 percent evaluation under Code 
6354.  That is, there is no lay or medical evidence that the 
veteran's fatigue has resulted in episodes of incapacitation 
(to include bed rest and treatment by a physician) or that 
medication is required to control these symptoms.  

Thus, the evidence does not establish that the veteran's 
chronic fatigue has become manifest to a degree of 10 percent 
disabling and service connection cannot be awarded for this 
undiagnosed illness under the provisions of 38 U.S.C.A. 
§§ 1117, 1118 and 38 C.F.R. § 3.317.

In conclusion, the medical evidence does not establish that 
the veteran has developed an undiagnosed illness 
characterized by numbness of the hands and abdominal pain.  
However, medical opinion has found an undiagnosed illness 
characterized by chronic fatigue.  Unfortunately, the lay and 
medical evidence do not reveal evidence that this disorder 
has manifested symptoms warranting a 10 percent evaluation 
since the veteran's separation from military service.  

Accordingly, the preponderance of the evidence is against the 
claim of entitlement to service connection for fatigue, 
numbness of the hands, or abdominal pain.  While the veteran 
is competent to report injury and symptoms, the preponderance 
of the lay and medical evidence and opinion is against the 
claim of entitlement to service connection.  The Board finds 
that the examination reports prepared by competent 
professionals, skilled in the evaluation of disabilities, are 
more probative regarding the existence and etiology of a 
disability than the appellant's statements.  

To the extent that the appellant has opined on the nature and 
etiology of his claimed symptomatology, his lay evidence is 
not credible.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 
(1991) (Holding that interest in the outcome of a proceeding 
may affect the credibility of testimony.)  To this extent, 
the preponderance of the evidence is against the claims for 
service connection and the doctrine of reasonable doubt is 
not for application.  See 38 U.S.C.A. § 5107(b), Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for residuals of a left 
shoulder dislocation, to include chronic rotator cuff laxity 
and anterior deltoid strain, is granted.

Entitlement to service connection for fatigue, numbness in 
the hands, and abdominal pain, to include an undiagnosed 
illness characterized by these symptoms, is denied.


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration Appeals Management Center 
(VBA AMC).  The law requires that all claims that are 
remanded by the Board or by the CAVC for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs (or VBA AMC) to 
provide expeditious handling of all cases that have been 
remanded by the Board and the CAVC.  See M21-1, Part IV, 
paras. 8.43 and 38.02.

The veteran has claimed he suffers with what appear to be 
psychological symptoms of an undiagnosed illness to include 
depression, insomnia, and memory loss.  A review of the 
claims file reveals that upon his entrance into active 
service his psychiatric evaluation was reported to be normal.  
However, on a psychiatric evaluation in December 1990 an 
impression to rule out panic disorder was made and the 
veteran was referred for a full psychiatric examination.  The 
psychiatric examiner of January 1991 ruled out the existence 
of any type of psychiatric disorder and apparently associated 
the symptoms with a transient disorder.  

On VA psychiatric examination in April 2000 he was again 
diagnosed with a panic disorder with agoraphobia.  Post-
service outpatient records have also noted assessments for 
PTSD and dysthymic disorder.  The Board finds that there is 
no definitive medical opinion on the existence of a 
diagnosable psychiatric disorder, and there is inconclusive 
evidence of a chronic panic disability related to military 
service.  


Based on this evidence, the Board has determined that 
additional psychiatric examination is needed to include a 
medical opinion on whether any current psychiatric disability 
is related to military service, and as to the existence of an 
undiagnosed illness characterized by depression, insomnia, 
and memory loss.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).

During the veteran's military service he was diagnosed with 
headaches to include tension headaches and headaches 
resulting from sinusitis.  On his VA compensation examination 
of April 2000, the examiner noted a diagnosis for cephalalgia 
(headaches), but failed to determine the etiology of this 
disability.  Under the circumstances, additional examination 
is required to provide a medical opinion on the etiology of 
the veteran's headaches.  

In addition, the veteran indicated on examinations in July 
1996 and April 2000 that his symptoms of blurry vision and 
dizziness are associated with his episodes of headaches.  
Thus, the Board finds that the issue of entitlement to 
service connection for an undiagnosed illness characterized 
by headaches is inextricably intertwined with the issue of 
such an illness associated with blurry vision and dizziness.  
See Hoyer v. Derwinski, 1 Vet. App. 208 (1991) (Claims are 
inextricably intertwined when there is a very real potential 
when a decision in one claim would have a meaningful impact 
upon the question in another claim).  Therefore, these latter 
issues are held in abeyance until development regarding the 
veteran's claimed headaches is completed.  

VA examiners in October 1998 and April 2000 appear to 
associate the veteran's dyspnea (shortness of breath) with an 
undiagnosed illness.  However, he has not been afforded a VA 
pulmonary function test that would elicit symptomatology that 
could be evaluated under 38 C.F.R. § 4.97.  Without such 
testing, the Board cannot adequately determine, as required 
by 38 U.S.C.A. §§ 1117, 1118 and 38 C.F.R. § 3.317, if an 
undiagnosed illness characterized by shortness of breath has 
manifested itself to a degree of 10 percent disabling.

VA examiners in July 1996 and April 2000 have diagnosed 
arthralgia (pain) associated with the veteran's elbows and 
knees.  However, the clinical findings on their examination 
reports do not indicate any objective evidence of pain or any 
type of abnormality associated with the veteran's elbows and 
knees.  Neither have these examiners expressed a medical 
opinion on the etiology of the joint pain.  On remand, 
additional examination should be conducted to provide such 
opinions.

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the VCAA of 
2000 and its implementing regulations.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A and 5107 (West 2002) and 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a)).

Therefore, in order to ensure that the record is fully 
developed, this case is REMANDED for the following:

1.  The veteran has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).

2.  The VBA AMC should contact the 
veteran and request that he identify all 
healthcare providers who have treated his 
symptoms of elbow and knee pain, 
shortness of breath, headaches, blurry 
vision, dizziness, depression, memory 
loss, and insomnia.  All medical evidence 
should be requested from the identified 
healthcare providers.  Regardless of the 
veteran's response, the VBA AMC should 
request all treatment records from the VA 
Medical Center in West Los Angeles, 
California, dated from July 2002 to the 
present time.  All evidence obtained from 
these requests should be associated with 
the claims file.



All information which is not duplicative 
of evidence already received should be 
associated with the claims file.

3.  If the VBA AMC is unable to obtain 
any of the relevant records sought, it 
shall notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  38 U.S.C. § 5103A(b)(2)).

4.  After the above development has been 
completed and all available records have 
been received and associated with the 
claims file, the VBA AMC should make 
arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded psychiatric and general medical 
examinations to determine the existence 
and etiology of his claimed 
symptomatology.  
The claims files and separate copies of 
this remand must be made available to and 
reviewed by each examination prior and 
pursuant to conduction and completion of 
the examinations.  Each examiner must 
annotate his/her examination report that 
the claims file was in fact made 
available for review in conjunction with 
the examination.  Any further indicated 
special studies should be conducted.
In this regard, a pulmonary function test 
must be performed.  The examiner must 
provide a comprehensive report including 
complete rationales for all conclusions 
reached.  


The General Medical Examination.  The 
veteran has claimed that he currently 
suffers with elbow and knee pain, 
shortness of breath, headaches, blurry 
vision, and dizziness as a result of his 
military service, to include corroborated 
service in the Gulf War.  On past 
examinations, he has associated symptoms 
of blurry vision and dizziness with his 
episodes of headaches.  During his 
military service, he was assessed with 
tension headaches and headaches related 
to sinusitis.  Post-service VA examiners 
have diagnosed elbow and knee arthralgia.  
The examiner should provide answers to 
the following questions:
a.  Does the veteran currently 
suffer from a diagnosable disease(s) 
or disability(ies) associated with 
his symptoms of elbow and knee pain, 
shortness of breath, headaches, 
blurry vision, and dizziness?  If 
so, please provide all appropriate 
diagnoses.
b.  If a diagnosable disease or 
disability exists, is it at least as 
likely as not that any 
disability(ies) was/were caused by 
his military service, or if 
preexisting service, was/were 
aggravated thereby?  Is any 
diagnosable disorder in anyway 
etiologically related to the 
veteran's military service?  
c.  If a diagnosable disease or 
disability cannot be provided for 
any of the symptomatology, is it at 
least as likely as not that this 
symptomatology is the result of an 
undiagnosed illness related to his 
service in the Gulf War?

The Psychiatric Examination.  The veteran 
has claimed that he currently suffers 
with depression, insomnia, and memory 
loss as a result of his military service, 
to include corroborated service in the 
Gulf War.  He was afforded two 
psychiatric evaluations in December 1990 
and January 1991 during his military 
service.  The first evaluation noted an 
impression to rule out panic disorder.  
The second found no psychiatric disease 
present, but instead diagnosed an episode 
of atypical anxiety reaction.  A VA 
examiner in April 2000 diagnosed panic 
disorder with agoraphobia.  VA outpatient 
examiners had noted impressions of PTSD 
and dysthymic disorder.  The examiner 
should provide answers to the following 
questions:
a.  Does the veteran currently 
suffer from a diagnosable disease(s) 
or disability(ies) associated with 
his symptoms of depression, 
insomnia, and/or memory loss?  If 
so, please provide all appropriate 
diagnoses.
b.  If a diagnosable disease(s) or 
disability(ies) exist(s), is it at 
least as likely as not that any 
disability(ies) was/were caused by 
his military service, or if pre-
existing service, was/were 
aggravated thereby?  Is any 
diagnosable disorder(s) in anyway 
etiologically related to the 
veteran's military service?  
c.  If a diagnosable disease or 
disability cannot be provided for 
any of the symptomatology, is it at 
least as likely as not that this 
symptomatology is the result of an 
undiagnosed illness related to his 
service in the Gulf War?

5.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the VBA AMC 
should review the requested examination 
reports and required medical opinions to 
ensure that they are responsive to and in 
complete compliance with the directives 
of this remand and if they are not, the 
VBA AMC should implement corrective 
procedures.  The Board errs as a matter 
of law when it fails to ensure 
compliance, and further remand will be 
mandated.  Stegall v. West, 11 Vet. 
App. 268 (1998).

In addition, the VBA AMC must review the 
claims file to ensure that any other 
notification and development action 
required by the VCAA, Pub. L. No. 106-475 
is completed.  In particular, the VBA AMC 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.

6.  After undertaking any development 
deemed appropriate in addition to that 
specified above, the VBA AMC should 
readjudicate the veteran's claims on 
appeal, with application of all 
appropriate laws and regulations and 
consideration of any additional 
information obtained.  

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claim for 
benefits, to include a summary of the evidence and applicable 
law and regulations pertinent to the issues currently on 
appeal.  A reasonable period of time for a response should be 
afforded.  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the VBA AMC; however, the veteran is hereby notified that 
failure without good cause shown to report for any scheduled 
VA examinations may adversely affect the outcome of his 
claims of entitlement to service connection.  38 C.F.R. 
§ 3.655 (2002).  



	                     
______________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



